DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species OX40L-Ig in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10, 16, 17, 19-25 are pending and are currently examined.

Claim objections
Claim 16 is objected to because of the following informalities: apparently the claim should depend on claim 9 and not 7; otherwise it would lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10, 16, 17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a method of treating a tumor in vivo in mice by intratumoral DNA electroporation and allogeneic vaccination of Gp96-Ig/Fc-OX40L. The procedure stimulates CD8+ T cell cross priming to tumor-specific neoantigens and enhances anti-tumor response. In addition to the Specification, in vivo injection, wherein the nucleotides are either DNA or RNA and the subject is a human cancer patient, and wherein an agent that inhibits immunosuppressive molecules produced by tumor cells is further added,  without any guidance or experimental evidence of such details. A skilled artisan would conclude that Applicant are in possession of a method of treatment of a tumor in non-human subjects by intratumoral DNA electroporation and allogeneic vaccination of Gp96-Ig/Fc-OX40L, but not the full scope of the claims because the specification  fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 17, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thielemans (U.S. Pub No. 20140056939).
The reference established that the T cell stimulatory capacity of antigenic-peptide pulsed APCs or APCs can be greatly enhanced by providing them with specific molecular adjuvants in the form of a mixture of mRNA or DNA molecules encoding the immunostimulatory factor CD40L either in vivo or in vitro ([0008]). The stimulation with immunostimulatory factors can be done through co-electroporation or other means of introducing the mRNA or DNA molecules into the APCs, such as DCs. The method used for in vitro introduction of said mRNA or DNA molecules in APCs or DCs is selected from the group consisting or comprising of: (co)electroporation, viral transduction, lipofection and transfection of mRNA or DNA encoding the immunostimulatory antigens. The stimulation with immunostimulatory factors can also be done in vivo (in situ) through intratumoral injection of mRNA or DNA molecules encoding said immunostimulatory factors and optionally the tumor antigen mRNA, DNA. Direct administration of mRNAs encoding immunostimulatory factors CD40L, induces maturation of the APCs or DCs in situ, enabling them to present target specific antigens and elicit a genuine immune response against the target. This was tested either using co-administration of target specific antigens, or without or it was found that the antigens present in the tumor environment were sufficient to provoke a specific immune response towards the tumor. Also direct injection of the mRNAs encoding immunostimulatory factors CD40L into the tumor not only induced an immune response towards the tumor, but also towards other, peripheral tumors ([0009], [0014], [0021],  claims 2, 4, 5, 10, 11, 12, 13). Thus the reference provides a method of vaccinating, or inducing an immune-response in a 
Thus, in the broadest reasonable interpretation, the reference anticipates the instant claims 1-4, 17, 19, and 22-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thielemans et al. (U.S. Pub No. 20140056939) in view of Podack et al. (U.S. Pub. No. 20140286991-cited by Applicant).

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims add the limitation that the vaccine protein is a secretable gp96-lg fusion protein which optionally lacks the gp96 KDEL sequence and the lg tag in the gp96-lg fusion protein comprises the Fc region of human lgG1, lgG2, lgG3, lgG4, lgM, lgA, or lgE and that the method enhances CD8+ T cell cross-priming to tumor neo-antigens.
 The teaching of Thielemans were presented supra and they were silent about using gp96-Ig as an adjuvant and antigen carrier for CD8+ cytotoxic T lymphocyte (CTL) generation.
+ cytotoxic T lymphocyte (CTL) generation. The antigen in the composition comprises HIV or SIV antigens, for example, capsid antigens, glycoproteins, envelope antigens, nuclear antigens, or combinations thereof. The combination composition in some embodiments comprises isolated cells which release gp96-Ig over a period of time. The cells can be from any source, including donor derived or cell-lines ([0008]). A fusion protein comprising gp96-Ig, fused or linked to an immunogen is secreted from a mammalian cell. The molecule can be encoded by an expression vector in a cell, preferably a mammalian cell. The cell can be obtained from a patient, which is cultured ex-vivo; the cell is contacted with the expression vector; cells producing the molecule are then re-infused into the patient, via any mode ([0008], [0065]). The immunoglobulin (Ig) or nucleic acids thereof fragment thereof, comprises IgG, IgA, IgD, IgM, IgE, or fragments thereof (Fc, Fab, F(ab')2, VH, VL) ([0050]). The secreted heat shock protein gp96 can serve as the adjuvant for CD8 CTL priming/expansion.  The cellular gp96-Ig vaccine approach is also used for different targets such as cancers (breast, non-small cell lung, bladder, ovarian cancer) ([0156]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the methods of Thielemans and the results of Podack and treat a tumor with the intratumoral delivery of nucleotides encoding for a secretable gp96-lg fusion protein and a T cell costimulatory fusion protein with a reasonable expectation of success. This is because the secreted gp96-Ig vaccination regimen was demonstrated as a superior approach for CD8 CTL priming/expansion.
Claims 9, 10, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being as being unpatentable over Thielemans et al. (cited above) in view of Damschroder et al. (U.S. Pub. No. 2016/0024176- cited by Applicant).
The claims add the limitation that the T stimulatory protein may be OX40L-Ig fusion, which may comprise the Fc region of human IgG1-4, IgM, IgA or IgE. The method of treatment a tumor by intratumoral delivery of a nucleotide sequence encoding a secretable vaccine protein, and a second nucleotide sequence encoding a T cell costimulatory fusion protein further comprises administering an antibody against PD-1.
The teachings of Thielemans were presented supra and they were silent about these particular limitations.
Damschroder teaches methods of treating cancer using OX40L huIgG4 fusion polypeptide subunits comprising a human IgG4 Fc domain, a trimerization domain, and the receptor binding domain of Ox40 ligand, where the fusion polypeptide subunits can self-assemble into hexameric proteins (abstract, [0032]-[0033]). The reference further teaches that use of OX disclosure provides a method of use of OX40L huIgG4 fusion polypeptide induce the expression of PD-1 on T cells ([0036]). The art is aware that PD-1 is a checkpoint inhibitor and it is a known technique to use anti-PD-1 inhibitors to enhance the immunotherapeutic approaches in cancer treatment.  
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teaching of Thielemans and Damschroder and treat tumors by intratumoral delivery of a nucleotide sequence encoding a secretable vaccine protein, and a second nucleotide sequence encoding a an OX40L huIgG4 fusion polypeptide with a reasonable expectation of success. This is because a skilled artisan 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bian et al. (U.S. Pub. No. 20160324952).The reference discloses a pharmaceutical formulation aims for expressing an antigen that is a multigene fusion antigen of E6 and E7 from HPV Types 16 and 18; an adjuvant of an immune-enhancing factor that is a heat shock protein ([0020]). The pharmaceutical formulation may be indirectly used as an antigen for in vitro
La Monica et al. (U.S. Pub. No. 20080311137) discloses polynucleotides encoding fusion proteins wherein the fusion proteins comprise at least a portion of the tumor associated polypeptide carcinoembryonic antigen, fused to a substantial portion of an immunoenhancing element, which may be a heat shock protein ([0008]; [0028]). Also disclosed is a method of treating CEA-associated cancer comprising administering to a mammal a vaccine vector comprising a polynucleotide comprising a sequence of nucleotides that encodes a CEA fusion protein, wherein the CEA fusion protein comprises a CEA protein or variant thereof, fused to a substantial portion of an immunoenhancing element such as heat shock protein ([0126]).
Dai et al. (Cell surface expression of heat shock protein gp96 enhances cross-presentation of cellular antigens and the generation of tumor-specific T cell memory. Cancer Immunity, 3, p. 1, 2003) found that 96tm+ tumor cells can lead to increased cross-presentation of MHC I antigens to CD8+ T lymphocytes, and induce both CD4+ and CD8+ T cell memory against tumors. In a pragmatic sense, however, we believe that the manipulation of the site of gp96 expression is a reasonable option for cancer immunotherapy in the future. We have already constructed an adenovirus-based expression vector for targeting gp96 expression on the cell surface in vivo. We are actively testing if direct targeting of gp96 onto the surface of tumor cells in situ is therapeutic against established cancer and whether .

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647